Citation Nr: 0116379	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-11 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to April 19, 1999, for 
a grant of a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1978 to February 
1989, and from February 1990 to October 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which, in pertinent part, granted entitlement to 
TDIU and assigned an effective date of April 22, 1999 
(subsequently changed to April 19, 1999, in a March 2000 
statement of the case).  The veteran appeals for the 
assignment of an earlier effective date for a TDIU.  

In October 2000, the veteran gave oral testimony at a 
videoconference hearing before the undersigned Member of the 
Board.  He submitted additional medical evidence at that 
time, and in writing he waived his right to have this 
evidence reviewed by the agency of local jurisdiction prior 
to review by the Board.  See 38 C.F.R. § 20.1304(c) (2000).  
The waiver is valid, and the Board may proceed, reviewing all 
of the evidence of record.  

The Board notes that additional evidence was also submitted 
to VA after the claims file was forwarded to the Board for 
adjudication.  This evidence consists of medical records 
previously considered by the RO in prior determinations.  
Also submitted were copies of service records already 
associated with claims folder, copies of post-service medical 
evidence already of record, and copies of VA diagnostic codes 
previously considered in relation to the veteran's claims.  
In sum, the additional evidence submitted since the claims 
file was transferred to the Board merely duplicates the 
evidence of record previous considered.  As such, the Board 
finds that the additional evidence is not pertinent evidence 
requiring remand pursuant to 38 C.F.R. § 20.1304.  

At the October 2000 videoconference hearing noted above, the 
veteran raised issues of clear and unmistakable error (CUE) 
in a February 1998 RO decision that denied an increased 
rating for his low back disability, and CUE in a September 
1997 RO decision that did not assign a higher rating for his 
degenerative changes in the cervical spine.  (See transcript, 
p. 9-10).  Because the claims of CUE have not been 
adjudicated by the RO, they are referred to that agency for 
appropriate action.


FINDINGS OF FACT

1.  Prior to April 19, 1999, the veteran was service-
connected for degenerative changes of the lumbar spine with 
laminectomy, rated 40 percent disabling; left medial 
meniscectomy, rated 10 percent disabling; degenerative 
changes of the cervical spine, rated 10 percent disabling; 
bilateral carpal tunnel syndrome, rated 10 percent disabling 
on each side; and right ear hearing loss, rated 
noncompensable; and a combined rating of 60 percent was 
assigned.

2.  The veteran's original claim for a TDIU was received by 
the RO on April 19, 1999; prior to that date, it is not 
factually ascertainable that his service-connected 
disabilities precluded him from securing or following 
substantially gainful employment.


CONCLUSION OF LAW

An effective date earlier than April 19, 1999, for a grant of 
entitlement to TDIU is not warranted.  38 C.F.R. §§ 5107, 
5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.400, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  The effective date of an increase in disability 
compensation shall be the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred, if a claim was received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

Applicable regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are 2 or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  If a veteran is considered 
permanently and totally disabled under these criteria, he or 
she is then awarded a one hundred percent schedular 
evaluation for compensation purposes.  Id.

If a veteran's disability ratings fail to meet the percentage 
standards referenced above, a TDIU may be granted on an 
extraschedular basis if the veteran is unemployable by reason 
of his or her disabilities, age, occupational background and 
other related factors.  38 C.F.R. § 3.321(b)(1) (2000).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A); 38 
C.F.R. 
§§ 3.103, 3.159 (2000).  VA's duty to assist includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The duty further includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of the case.  See, e.g., Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

By virtue of the statement of the case issued to the veteran, 
he was given notice of the information and medical evidence 
necessary to substantiate his claim for an earlier effective 
date for a TDIU.  There is no indication that there is any 
outstanding relevant evidence, to include VA medical records, 
that have not been obtained.  As the issue here concerns the 
veteran's medical status prior to April 19, 1999, a VA 
examination is not indicated.  The Board thus concludes that 
a remand for additional development is not warranted as there 
is no reasonable possibility that such assistance would aid 
in substantiating his present claim.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action which should be undertaken to comply 
with the provisions of the VCAA.  Therefore, the veteran will 
not be prejudiced as a result of the Board deciding this 
claim without first affording the RO an opportunity to 
consider the claim in light of the VCAA.  

The service records indicate that the veteran was separated 
from active duty on October 31, 1995.  He filed his original 
claims of service connection for numerous disabilities in 
November 1995.  

The initial post-service medical evidence of record includes 
February 1996 VA psychiatric, general medical and orthopedic 
examination reports.  This medical evidence includes 
notations that the veteran was unemployed at that time.  His 
subjective complaints included, among other things, chronic 
low back pain radiating to the right leg, carpal tunnel pain, 
shoulder pain, and elbow pain.  The veteran reported that he 
was unable to sit or stand for extended periods of time, 
which precluded him from employment requiring him to drive 
long distances.  He also stated that he had been working 
shoveling snow, but had to quit that job because it caused 
considerable pain.  On a March 1996 VA examination, the 
veteran reported that he had submitted numerous job 
applications with county, state, and federal agencies, and 
was utilizing an employment agency at that time.  

Objective examinations in February and March 1996 revealed 
numerous disabilities, both service and nonservice-connected.  
The diagnoses included, among other things, chronic neck pain 
with degenerative changes and episodes of muscular strain, 
lateral epicondylitis, status-post carpal tunnel syndrome, 
chronic muscular strain of the thoracic and lumbar spine area 
with degenerative changes, occasional coccygodynia, and 
status-post total medial meniscectomy of the left knee with 
continuing chronic synovitis.  The veteran reported to one of 
the VA physicians that he was traveling to another town after 
the examination to seek employment.  A VA examiner who 
performed a spinal examination noted that continued 
orthopedic difficulty could be expected in various areas.  
The physician also commented that the veteran was a poor 
candidate for heavier types of work, and should find 
employment that involved mostly sitting, with opportunities 
to change position as needed for comfort.  

By June 1997 decision, the RO granted service connection for 
degenerative changes of the lumbar spine, rated 20 percent 
disabling; residuals of a left medial meniscectomy, rated 10 
percent disabling; right and left carpal tunnel syndrome, 
each side rated zero percent disabling; and right ear hearing 
loss, rated zero percent disabling.  A combined rating of 30 
percent was assigned, effective November 1, 1995, the day 
after the veteran's separation from service.  In the same 
decision, service connection was denied for post-traumatic 
stress disorder (PTSD), tinnitus, kidney stones, a fractured 
coccyx, a stomach disorder, and degenerative changes of the 
cervical spine.  The veteran initiated a timely appeal of the 
decision, expressing his disagreement with the initial 
ratings assigned the service-connected disabilities, and the 
denial of service connection for the other noted medical 
conditions.  

By September 1997 decision, the RO granted service connection 
for degenerative changes of the cervical spine, and rated it 
10 percent disabling.  A combined rating of 40 percent was 
assigned, effective November 1, 1995.

In December 1997, the veteran withdrew his claims of service 
connection for PTSD, tinnitus, and residuals of a left knee 
meniscectomy.

By February 1998 decision, the RO increased the disability 
rating assigned the service-connected lumbar spine disability 
from 20 percent to 40 percent.  Further, as additional 
evidence revealed that the veteran underwent surgery 
requiring convalescence due to the lumbar spine disability, 
the RO granted a temporary total evaluation under 38 C.F.R. 
§ 4.30, effective from January to March 1998.  A combined 
rating of 50 percent was assigned, to become effective 
immediately after termination of the temporary total 
evaluation.  

This case was previously before the Board in March 1999, when 
the Board issued a decision affirming the RO's previous 
denial of service connection for kidney stones, a fractured 
coccyx, and a stomach disorder.  The Board's decision 
increased the rating assigned the bilateral carpal tunnel 
syndrome from noncompensable to 10 percent for each side, and 
denied an evaluation in excess of 40 percent for the service 
connected lumbar spine disability.  

The RO received the veteran's formal application for a TDIU 
(VA Form 21-8940) on April 22, 1999, wherein he indicated 
that his service-connected back disabilities had rendered him 
too disabled to work since November 24, 1997.  He reported on 
the TDIU application that he had worked 40 hours per week, 
from August 1996 to the "present," as an avionics 
technician, and had earned $35,500 in the past 12 months.  He 
also furnished employment information, in the form of a 
"leave analysis," showing that he used a significant amount 
of leave time in 1997 and early 1998.  In an attached letter, 
the veteran explained that he was unemployed between November 
1997 and January 1998, and had used all his leave time 
because of his service-connected lumbar spine disability.  
The application also revealed that the veteran has a high 
school education.  

By August 1999 decision, the RO implemented the increased 
ratings for bilateral carpal tunnel syndrome granted by Board 
decision in March 1999, and assigned a combined rating of 60 
percent.  In the same decision, the RO held that the severity 
of the veteran's service-connected disabilities, while not 
totally disabling, prevented him from securing or following 
substantially gainful employment.  Thus, the RO granted a 
TDIU, effective April 22, 1999.  In March 2000, the veteran 
notified the RO that he disagreed with the effective date 
assigned the TDIU, and argued instead that the effective date 
for a TDIU should be retroactive to November 1995.  

In a March 2000 statement of the case, the RO noted that a 
review of the claims folder revealed a report of contact (VA 
Form 119), dated on April 19, 1999, showing that the veteran 
had contacted VA on that date and requested a TDIU.  The RO 
held that the report of contact constituted an informal claim 
for a TDIU, and accordingly the RO corrected its prior 
decision and assigned April 19, 1999, as the proper effective 
date for the veteran's TDIU.

As stated during his videoconference hearing in October 2000, 
the veteran essentially contends that he is entitled to an 
effective date prior to April 19, 1999, for his award of a 
TDIU because prior to that date he was unable to engage in 
any kind of work due to his service-connected disabilities, 
primarily his lower and upper back disabilities.  He 
testified that he first found post-service employment in 
February 1996, but that job entailed shoveling snow, which he 
had to terminate after a week due to the aggravation it 
caused his back disabilities.  He also testified that he also 
found work in the Civil Service, and worked on the flight 
line for 21/2 years.

The additional evidence submitted at the hearing includes a 
February 1998 prescription from the physician who performed 
the January 1998 back surgery, reading that the veteran 
should continue light duty work for one month, should limit 
lifting to items under 40 pounds and avoid bending.  In a 
March 1998 employment memorandum, a physician reported that 
his medical condition was such that prolonged working or 
standing on concrete would exacerbate his back disability.  
The physician recommended a lateral transfer of job 
responsibilities.  In a January 1999 memorandum, another 
physician reported that the back disability was aggravated by 
the veteran's then-current job, which involved climbing 
stairs while working on aircraft.  The physician opined that 
it was "entirely reasonable to let [the veteran] transfer to 
a different job that may be easier on his back."  Other 
evidence submitted at the hearing consists of copies of 
service and post-service medical records previously 
associated with claims folder, and copies of rating decisions 
with cover letters previously sent to the veteran from the 
RO.  

As shown, prior to April 19, 1999, the veteran's service-
connected degenerative changes of the lumbar spine were rated 
40 percent disabling, degenerative changes of the cervical 
spine were rated 10 percent disabling, the residuals of a 
left medial meniscectomy were rated 10 percent disabling, 
right and left carpal tunnel syndrome were each rated 10 
percent disabling, and the right ear hearing loss was rated 
zero percent disabling.  Therefore, he did not meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a) 
prior to April 19, 1999, and may not be considered for a 
total disability rating on this basis prior to that time.  In 
addition, the Board finds that the medical evidence in 
question does not show that the veteran's service-connected 
disabilities precluded employment, within the meaning of the 
applicable law and regulations, prior to April 19, 1999, so 
as to permit a grant of a TDIU on an extraschedular basis.  
38 C.F.R. § 4.16(b).  The relevant medical evidence primarily 
consists of VA outpatient treatment reports, VA examination 
reports, and a private medical records, none of which contain 
an opinion to support a TDIU at that time.  While the medical 
evidence reflects that the service-connected disabilities 
did, in fact, hinder the veteran's job performance to some 
extent, the evidence does not suggest that he was impaired to 
such a degree that he was precluded from all securing or 
performing substantially gainful employment.  On the 
contrary, the evidence shows that a physician recommended 
that the veteran seek less strenuous employment in order to 
avoid aggravating his disabilities.  That is, there is a 
competent medical opinion that the veteran could return to 
less strenuous work and there is no indication that such 
employment was inconsistent with the veteran's education and 
employment background.  The evidence does not reveal that the 
veteran was informed by health care providers or employers 
not to work at all. 

The basis for the RO's determination that the correct 
effective date for a TDIU is April 19, 1999, was that it was 
on that date that the claim was received (as shown on the 
report of contact dated April 19, 1999), along with 
employment records revealing that the veteran's service-
connected disabilities precluded him from securing and 
following substantially gainful employment.  The record does 
not show that a claim for a TDIU was received prior to April 
19, 1999.  Thus, the RO's grant of TDIU, and assignment of 
April 19, 1999, as the effective date, coincides with the 
initial receipt of the TDIU claim.

The Board finds that the record does not contain a claim for 
a TDIU prior to April 19, 1999, and the medical evidence 
dated prior to that time does not show that the veteran's 
service-connected disabilities precluded employment during 
the year prior to receipt of the claim for a TDIU or at any 
time prior to April 19, 1999. Accordingly, the correct 
effective date is the date that the RO received the veteran's 
claim, i.e., April 19, 1999, and, therefore, an earlier 
effective date is not warranted.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  As the preponderance of the 
evidence is against the claim for an earlier effective date 
for a TDIU, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	
ORDER

An effective date earlier than April 19, 1999, for a grant of 
a total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

